Citation Nr: 0929982	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-33 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability. 

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for stress fracture of 
the second metatarsal of the right foot.

6.  Entitlement to service connection for neuropathy of the 
left foot and toes.

7.  Entitlement to service connection for headaches.

8.  Entitlement to an initial rating in excess of 10 percent 
for neuroma of the third intermetatarsal space of the right 
foot with residual painful numbness of toes one through four 
claimed as neuropathy of the right foot and toes.

9.  Entitlement to an effective date prior to December 28, 
2006, for the grant of service connection for thoracolumbar 
strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to May 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska dated in September 2006 and July 2007.  

The Veteran testified at a two hearings before Decision 
Review Officers (DROs) at the RO.  The first hearing was held 
in December 2007 and the second hearing was held in June 
2008.  

The Veteran also indicated that he desired a Board hearing 
when he filed his substantive appeal in October 2007 and in 
March 2008.  However, the Veteran failed to appear for the 
hearing.  Consequently, his request is treated as withdrawn.  
See 38 C.F.R. § 20.704(d).  

The Board notes that the Veteran filed a claim of entitlement 
to service connection for a lower back condition on a direct 
basis in March 2006.  The claim was denied in a September 
2006 rating decision.  The Veteran's representative submitted 
a statement in December 2006 and indicated that the Veteran 
disagreed with the denial of service connection for a lower 
back condition (among other things) and he said the Veteran 
was amending his claim to include entitlement to service 
connection for a thoracic condition possibly as secondary to 
the Veteran's service-connected right foot.  Service 
connection was granted for thoracolumbar strain by way of a 
May 2007 rating decision.  The RO continued to develop the 
claim for a lower back condition.  However, at the June 2008 
hearing the Veteran indicated that he no longer desired to 
pursue the claim for a lower back condition.  The Veteran's 
representative also submitted argument in May 2009 and 
indicated that service connection for a low back condition 
was granted in a rating decision dated in May 2007.  
Consequently, the issue of entitlement to service connection 
for a lower back condition is not currently on appeal.  


FINDINGS OF FACT

1.  The Veteran does not have a right hip disability that is 
attributable to military service, or was caused or made worse 
by service-connected disability.  

2.  The Veteran does not have a left hip disability that is 
attributable to military service, or was caused or made worse 
by service-connected disability.  

3.  The Veteran does not have a right knee disability that is 
attributable to military service, or was caused or made worse 
by service-connected disability.  

4.  The Veteran does not have a left knee disability that is 
attributable to military service, or was caused or made worse 
by service-connected disability.  

5.  The Veteran does not have a stress fracture of the second 
metatarsal of the right foot that is attributable to military 
service, or was caused or made worse by service-connected 
disability.  

6.  The Veteran does not have neuropathy of the left foot and 
toes that is attributable to military service, or was caused 
or made worse by service-connected disability.  

7.  The Veteran does not have headaches that are attributable 
to military service, or was caused or made worse by service-
connected disability.  

8.  The Veteran is in receipt for the maximum scheduler 
rating available for neuroma of the third intermetatarsal 
space of the right foot with residual painful numbness of 
toes one through four and this disability is not shown to 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.

9.  The Veteran's initial claim of service connection for 
thoracolumbar strain on a secondary basis was received by the 
RO on December 28, 2006, more than one year following his 
separation from military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a right hip disability that is 
the result of disease or injury incurred in or aggravated 
during active military service; and such disability is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008) 38 C.F.R. § 3.310 (2006).

2.  The Veteran does not have a left hip disability that is 
the result of disease or injury incurred in or aggravated 
during active military service; and such disability is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008) 38 C.F.R. § 3.310 (2006).

3.  The Veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service; and such disability is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008) 38 C.F.R. § 3.310 (2006).

4.  The Veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service; and such disability is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008) 38 C.F.R. § 3.310 (2006).

5.  The Veteran does not have a stress fracture of the second 
metatarsal of the right foot that is the result of disease or 
injury incurred in or aggravated during active military 
service; and such disability is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008) 38 C.F.R. 
§ 3.310 (2006).

6.  The Veteran does not have neuropathy of the left foot and 
toes that is the result of disease or injury incurred in or 
aggravated during active military service; and such 
disability is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008) 38 C.F.R. 
§ 3.310 (2006).

7.  The Veteran does not have headaches that are the result 
of disease or injury incurred in or aggravated during active 
military service; and such disability is not proximately due 
to or the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008) 38 C.F.R. § 3.310 (2006).

8.  The criteria for an initial evaluation in excess of 10 
percent for neuroma of the third intermetatarsal space of the 
right foot with residual painful numbness of toes one through 
four have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5299-5274 (2008). 

9.  The criteria for award of an effective date prior to 
December 28, 2006, for the grant of service connection for 
thoracolumbar strain have not been met.  38 U.S.C.A. §§ 5110, 
7105 (West 2002 and Supp. 2007); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
notice must be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Prior to the rating decisions from which the instant appeal 
arose, the RO issued notice letters in April 2006, January 
2007, and February 2007 which advised the Veteran of the 
evidence and information needed to substantiate his claims on 
appeal.  These letters further advised the Veteran of which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
The Veteran was also asked to provide any evidence in his 
possession that he believes might support his claims.  The 
letters advised the Veteran as to the basis for assigning 
both disability ratings and effective dates, and explained 
the type of evidence necessary to substantiate claims for a 
higher evaluation and/or an earlier effective date.  Thus, 
the Board finds that the content of the notice provided in 
the April 2006, January 2007, and February 2007 letters 
satisfies each of the elements specified by the U.S. Court of 
Appeals for Veterans Claims (Court) in Pelegrini and Dingess.  
Additional correspondence was sent to the Veteran in February 
2008 and addressed the Veteran's claim for an earlier 
effective date.   

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here with 
regard to the increased rating claim on appeal, service 
connection has been granted and the initial ratings have been 
assigned, the claims of service connection have been more 
than substantiated, as they have been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the Veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal decided herein.  The RO has obtained the Veteran's 
service treatment records (STRs), and VA medical records.  
The Board notes that the Veteran indicated at his December 
2007 hearing that he would submit additional evidence from 
his chiropractor.  However, he did not submit any evidence 
nor did he indicate that he wanted VA obtain the evidence.  
In fact, he never identified the private physician.  The 
Veteran was afforded several VA examinations.   

In addition, with regard to the earlier effective date claim, 
the Court has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) ("Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.").

As discussed in greater detail below, the Board believes that 
resolution of the Veteran's appeal with regard to the 
effective date issue is dependent on interpretation of the 
regulations pertaining to the assignment of an effective 
date.  Therefore, the Board finds that no reasonable 
possibility exists that any further assistance could have 
aided him in substantiating the claim; thus, VA has no 
further duty to notify him of the evidence needed to 
substantiate his earlier effective date claim.  See 38 
U.S.C.A. § 5103A.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  


II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a Veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the regulations provide that service connection 
is warranted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2006 & 2008).  This includes any increase in 
disability that is proximately due to or the result of a 
service-connected disease of injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Although VA has indicated that 
the purpose of the regulation change was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amount 
to a substantive change in the regulation.  Given what may be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which favors the claimant.

A.  Bilateral Hip and Knee Disability 

The Veteran avers that he has a bilateral hip disability and 
a bilateral knee disability which are related to his military 
service or his service-connected right foot disability.   

The Veteran's STRs do not reveal any complaints, findings or 
treatment for a disability of the hips or knees.  

The Veteran was afforded a VA examination in April 2007.  The 
Veteran reported pain in his right hip and right knee.  He 
reported giving way and instability of his right knee and 
stiffness in his knee. The examiner indicated that the 
Veteran did not use any assistive devices to ambulate.  Range 
of motion testing of the Veteran's bilateral hips revealed 
minimal complaints of pain during range of motion testing of 
the left hip.  Examination of the Veteran's knees revealed no 
swelling, erythema, or effusion.  There was no tenderness to 
palpation or manipulation of the patella.  Range of motion of 
the knees was normal.  X-rays of the bilateral hips and knees 
were reported to be normal.  The examiner concluded that he 
could not diagnose any disability of the hips or knees and 
therefore could not determine a hip or knee disability to be 
secondary to any other service-connected pathology.  

Other VA examination reports of record are unrelated to the 
Veteran's hips and knees.

Associated with the claims file are VA outpatient treatment 
reports dated from May 2007 to July 2008.  The records do not 
reveal any complaints, findings or treatment related to a 
bilateral hip or knee disability.  The records reveal 
complaints of chronic pain in February 2008.  

The Veteran and his spouse testified at a hearing before a 
DRO in December 2007.  The Veteran indicated that he was 
claiming entitlement to service connection for his bilateral 
hips and knees as secondary to his service-connected right 
foot disability.  He testified that his hips were achy and 
his knees pop a lot.  He said he took Motrin, Aleve and 
Advil.  He said he did not believe that he had been diagnosed 
with any disability of the hips or knees.  He testified that 
he had occasionally missed work due to his hips and knees.  

The Veteran testified at a hearing before a DRO in June 2008.  
The Veteran indicated that he believed he had a right and 
left hip and right and left knee disability related to his 
service-connected right foot disability because his hips and 
knees started bothering him when he injured his foot.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a bilateral 
hip disability or a bilateral knee disability.  Post-service 
medical evidence does not reflect treatment or complaints 
related to the Veteran's hips or knees.  The VA outpatient 
treatment reports reflect complaints of joint pain.  When 
examined by VA in April 2007, the Veteran reported right knee 
and hip pain.  However, x-rays of the bilateral hips and 
knees were reported to be normal and the examiner concluded 
that he could not diagnose any disability of the hips or 
knees and therefore could not determine a hip or knee 
disability to be secondary to any other service-connected 
pathology.  The Board notes that mere pain, alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted. See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
a diagnosed right and left hip disability or a right and left 
knee disability, service connection is not warranted on a 
direct or secondary basis.

The Board is mindful of the Veteran's assertions and 
testimony from his hearings before DROs, and while it does 
not doubt the sincerity of the Veteran's belief that he 
currently suffers from a bilateral hip and knee disability 
due to a service-connected right foot disability, those 
questions involve medical matters. As a layperson without the 
appropriate medical training and expertise, the Veteran 
simply is not competent to provide a probative (i.e., 
persuasive) opinion on a medical matter.  See e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
Veteran's own assertions as to the presence of his claimed 
disabilities of the hips and knees or their etiology have no 
probative value. 

B.  Stress Fracture - Right Foot

The Veteran avers that he has a stress fracture of the right 
foot which is related to his military service or to his 
service-connected right foot disability.  

The Veteran's STRs reveal that the Veteran reported bilateral 
foot pain and numbness on numerous occasions.  In April 1997 
the Veteran was reported to have stress changes to his second 
metatarsal.  He was also assessed with stress fractures of 
the bilateral second metatarsals in April 1997 and stress 
fractures of the feet in April and May 1997.  A medical 
summary dated in April 1997 reveals that the Veteran was 
separated from service due to neuropraxia, a resolved stress 
fracture of the second metatarsal, and a neuroma of the right 
foot.  The summary indicates that the Veteran was seen on 
numerous occasions for bilateral foot pain and that an x-ray 
demonstrated a healing stress fracture of the second 
metatarsal of the left foot.  

The Veteran was afforded a VA foot examination in September 
2006.  The examiner reviewed x-rays from the Veteran's STRs 
dated in April 1997 which revealed normal bilateral feet.  
The Veteran reported pain in his right toes and forefoot and 
numbness in toes two, three and four.  Physical examination 
of the right foot revealed no objective evidence of painful 
motion or swelling.  There was tenderness and hypoesthesia of 
the lateral aspect of right toes number one, two and three.  
X-rays of the bilateral feet were reported to be normal.  The 
examiner diagnosed the Veteran with a remote history of a 
stress fracture of right metatarsal number two, well-healed 
and resolved while the Veteran was still on active duty.  The 
examiner also diagnosed the Veteran with a residual neuroma 
of the right forefoot with clinical painful numbness of 
digits one through four.  

A VA nerve examination report dated in September 2006 did not 
relate to the Veteran's claimed stress fracture of the right 
foot.  The examiner related the Veteran's complaints of pain 
and numbness in his right foot and toes to a neuroma of the 
right foot (for which service connection has been 
established).  

The Veteran was also afforded a VA nerve examination in April 
2007.  The Veteran reported pain and numbness in his right 
foot.  The examiner indicated that there was some decreased 
sensation noted around toes two through five of the right 
foot.  No misalignment of the foot was observed.  The 
examiner said he was unable to palpate a neuroma of the right 
foot.  The examiner indicated that the in-service stress 
fracture of the Veteran's right foot was due to overuse and 
overactivity.  He said he did not believe that a neuroma 
would directly cause a stress fracture.  The examiner 
indicated that current x-rays were normal meaning there was 
no residual bony change in the feet.  He concluded that he 
could find no reason why a stress fracture of the right foot 
would be due to a neuroma of the right foot.  

Other VA examination reports of record are unrelated to the 
Veteran's right foot.

Associated with the claims file are VA outpatient treatment 
reports dated from May 2007 to July 2008.  The records 
indicate that the Veteran's active problems included pain in 
the joints involving his ankle and foot.  The records do not 
include a specific diagnosis pertaining to the Veteran's 
right foot.  

The Veteran testified at a hearing before a DRO in December 
2007.  He said he told the VA examiner who conducted his foot 
examination that he experienced pain and numbness in his 
right foot.  The Veteran's wife testified that the Veteran 
reported that his right foot was achy.  She said she rubbed 
his feet and would pinch his toes to see if he could feel it 
and that he was unable to feel her pinching his toes.  She 
said the Veteran had numbness on the ball of his foot.  The 
Veteran testified that he had missed work due to foot pain.

The Veteran also testified at a hearing before a DRO in June 
2008.  He said he was unable to walk a lot, go to the gym or 
work out due to his right foot pain.  He testified that he 
had constant pain which was aggravated by activity.  He 
reported that he had to rub his feet during the day.  He said 
he had pain and numbness in his right foot.  He testified 
that he was informed that he had a stress fracture of the 
right foot in service.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a stress 
fracture of the second metatarsal of the right foot.  As 
noted, the Veteran's STRs indicate that the Veteran was 
assessed with stress fractures of the bilateral feet.  
However, post-service medical evidence does not reflect a 
diagnosis pertaining to any residual disability related to 
that stress fracture of the right foot.  The September 2006 
VA examiner indicated that the Veteran had a remote history 
of a stress fracture of right metatarsal number two, well-
healed and resolved while the Veteran was still on active 
duty.  The Board notes that the examiner also indicated that 
the Veteran had a residual neuroma of the right forefoot with 
numbness of his toes.  However, service connection has been 
granted for a neuroma of the right foot, and although the 
April 2007 VA examiner concluded that he could find no reason 
why a stress fracture of the right foot would be due to a 
neuroma of the right foot, x-rays of the bilateral feet were 
reported to be normal at both the September 2006 examination 
and at the April 2007 examination.  Consequently, the 
evidence of record does not reveal any residual disability 
related to the Veteran's stress fracture in service.  

The Board is mindful of the Veteran's assertions and 
testimony from his hearings before DROs.  As he is competent 
to report symptoms such as pain in his foot and toes, an his 
assertions of a continuity of symptomatology are entitled to 
some probative weight.  However, as a layperson without the 
appropriate medical training and expertise, the Veteran 
simply is not competent to provide a probative (i.e., 
persuasive) opinion on a medical matter, such as diagnosing 
an underlying disability of the foot.  See e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Even when a veteran is 
asserting continuity of symptomatology after service, there 
still must be medical evidence relating a current disability 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997). 

In this case, the competent medical evidence of record does 
not establish a current foot disability at any time during 
the pendency of this appeal other than the neuroma for which 
service connection has already been established.  Mere pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted. See 
Sanchez-Benitez, supra.  In the absence of a currently 
diagnosed stress fracture of the right foot, service 
connection is not warranted on a direct or secondary basis.  

C.  Neuropathy - Left Foot and Toes

The Veteran also claims that he has neuropathy of the left 
foot and toes related to his military service or to his 
service-connected neuroma of the right foot.  

The Veteran's STRs reveal that the Veteran reported bilateral 
foot pain and numbness on numerous occasions.  In April 1997 
the Veteran was reported to have stress changes to his second 
metatarsal.  As noted, he was also assessed with stress 
fractures of the bilateral second metatarsals in April 1997 
and stress fractures of the feet in April and May 1997.  On 
one occasion in April 1997 the Veteran was noted to have a 
neuroma of the left foot; however, at all other times the 
neuroma was attributed to the right foot.  A medical summary 
dated in April 1997 reveals that the Veteran was separated 
from service due to neuropraxia, a resolved stress fracture 
of the second metatarsal, and a neuroma of the right foot.  
The summary indicates that the Veteran was seen on numerous 
occasions for bilateral foot pain and that an x-ray 
demonstrated a healing stress fracture of the second 
metatarsal of the left foot.  

The Veteran was afforded a VA nerve examination in September 
2006.  The examiner noted that the Veteran claimed a 
bilateral foot condition.  However, the veteran denied any 
symptomatology in his left foot at the examination.  Sensory 
examination of the Veteran's left lower extremity was 
reported to be normal.  A peripheral nerve examination was 
also normal.  The examination report does not include a 
diagnosis of neuropathy of the left foot or toes.    

The Veteran was also afforded a VA foot examination in 
September 2006.  The same VA examiner conducted both the foot 
and nerve examinations.  The examiner indicated that the 
Veteran walked with a slight limp which was prematurely 
wearing his right lateral heel.  The examiner indicated that 
the Veteran reported no complaints of pain, swelling, heat, 
redness, stiffness, fatigability, weakness, and lack of 
endurance or other symptoms related to his left foot.  The 
Veteran denied a history of trauma to the feet, a history of 
foot-related hospitalizations and surgery and a history of 
foot-related neoplasm.  Physical examination of the left foot 
revealed no objective evidence of painful motion, swelling, 
tenderness, instability, weakness, abnormal weight bearing, 
hammertoes, hallux valgus or rigidus, skin or vascular foot 
abnormality, muscle atrophy of the foot or evidence of 
malunion of nonunion of the tarsal or metatarsal bones.  X-
rays of the bilateral feet were reported to be normal.  The 
examiner did not include any diagnosis pertaining to the 
Veteran's left foot or toes.  

The Veteran was afforded a VA neurological examination in 
April 2007.  The examiner indicated that the Veteran had some 
decreased sensation to light touch and pinprick noted over 
toes two and three of the left foot.  The examiner indicated 
that the sensation changes of the Veteran's toes appeared to 
be a mystery.  The examiner indicated that he was unable to 
palpate a neuroma of the right foot but that even if a 
neuroma was present in the right foot, it would certainly not 
cause a neuropathy of the left foot.  

The Veteran was afforded a VA neurological examination in 
June 2007.  The examiner indicated that the Veteran had some 
decreased sensation to light touch and pinprick noted over 
toes two and three of the left foot.  The examination was 
otherwise unrelated to the Veteran's left foot.

Other VA examination reports of record are unrelated to the 
Veteran's left foot and toes.

Associated with the claims file are VA outpatient treatment 
reports dated from May 2007 to July 2008.  The records 
indicate that the Veteran's active problems included pain in 
the joints involving his ankle and foot.  The records do not 
include a specific diagnosis pertaining to the Veteran's left 
foot or toes.  

The Veteran testified at a hearing before a DRO in December 
2007.  The Veteran said that he had numbness and tingling of 
the toes and ball of his left foot.  He said it was not 
constant.  He said the feelings had been there since his 
military service.   He testified that he was unsure whether 
he had injured his left foot in service.  The Veteran's wife 
testified that she massaged her husband's feet and that his 
right foot was a lot worse than his left foot when she 
pinched him to get a reaction.  She said the Veteran had pain 
and numbness in his left foot and toes.  The Veteran 
testified that he massaged his feet daily.  He indicated that 
he tried to wear wider shoes and used a lot of Aleve, Motrin, 
and Advil for pain.  

The Veteran testified at a hearing before a DRO in June 2008.  
He said he had pain and numbness in his left foot but that 
his right foot was worse.  He testified that he took his 
shoes off and rubbed his feet to try to alleviate the pain.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for neuropathy 
of the left foot.  The Veteran's STRs indicate that the 
Veteran was assessed with stress fractures of the bilateral 
feet and on one occasion he was reported to have a neuroma of 
the left foot, although it appears that this entry was in 
error as all other documentation indicates that the neuroma 
was related to the Veteran's right foot.  Post-service 
medical evidence does not reflect a diagnosis of neuropathy 
of the left foot.   The evidence of record reveals complaints 
of pain and numbness of the Veteran's left foot and toes.  
The September 2006 VA examiner indicated that the Veteran did 
not report any symptomatology of the left foot.  
Additionally, sensory, peripheral nerve and physical 
examination of the Veteran's left foot was entirely normal as 
were x-rays of the left foot.  The April 2007 VA examiner 
indicated that the Veteran had some decreased sensation to 
light touch and pinprick noted over toes two and three of the 
left foot.  He reported that he was unable to palpate a 
neuroma of the right foot but he opined that even if a 
neuroma was present in the right foot, it would certainly not 
cause a neuropathy of the left foot.  The June 2007 VA 
examiner noted that the Veteran had some decreased sensation 
to light touch and pinprick noted over toes two and three of 
the left foot.  None of the medical evidence of record 
relates the Veteran's claimed neuropathy of the left foot and 
toes to his military service or to his service-connected 
right foot disability.  In the absence of a competent medical 
opinion linking neuropathy of the left foot and toes to 
service or to a service-connected disability, service 
connection is not warranted on a direct or secondary basis. 

As noted, the Veteran is competent to report symptoms such as 
pain and loss of sensation in his foot and toes, and his 
assertions of a continuity of symptomatology are entitled to 
some probative weight.  However, even when a veteran is 
asserting continuity of symptomatology after service, there 
still must be medical evidence relating a current disability 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  In this case, the competent medical evidence 
does not establish the presence of neuropathy in his foot 
during the pendency of this claim.  Consequently, the 
preponderance of the evidence is against the claim. 

D.  Headaches

The Veteran avers that he has headaches that are related to 
his service-connected right foot disability.  The issue was 
also considered as directly related to the Veteran's military 
service.  

The Veteran's STRs do not reveal any complaints, finding or 
treatment related to headaches.  

The Veteran was afforded a VA examination in April 2007.  The 
Veteran reported that the date of onset of his headaches was 
1997.  He said the headaches bothered him in the frontal area 
and both sides of his scalp and he attributed them to walking 
and sitting.  He indicated that they occur on their own but 
worsen with bright light.  He said he had daily headaches 
which were not prostrating but that he had a prostrating type 
headache once per month.  He indicated that he used Advil to 
treat the headaches with good results.  Sensory and motor 
examinations were reported to be normal.  The examiner 
indicated that physical and neurological examinations were 
unremarkable.  He said the Veteran's symptoms were somewhat 
typical of tension type headaches.  The examiner concluded 
that he could not determine any medical feasibility that 
would indicate that a neuroma causes tension type headaches.  
He said there was no documentation in the medical literature 
that would support a nexus for such a proposition.  He opined 
that he could not find any reason to state that a neuroma 
would specifically cause tension type headaches and he said 
he was not able to determine any aggravation issues either.  

The Veteran was afforded a VA examination in June 2007.  He 
again reported headaches with an onset date of 1997.  He said 
he had pain in the bitemporal area of the head and that he 
treated the headaches with Advil daily.  He indicated that he 
had no nausea or vomiting but that he had photophobia at 
times.  He said every two weeks had a headache associated 
with prostrating/incapacitating episodes which lasts two 
hours.  He said he missed some work due to the headaches.  
Motor examination was normal.  Sensory examination showed 
some decreased sensation to light touch and pinprick noted 
over toes two and three of the left foot and there was some 
decreased sensation noted around toes two through five on the 
Veteran's right foot.  The rest of the sensory examination 
was normal.  The examiner concluded that the Veteran's 
headaches were less likely than not caused by or as a result 
of his service-connected neuroma of the right foot.  He said 
he was unable to determine any medical feasibility that would 
state that a foot neuroma specifically causes tension type 
headaches.  He indicated that there was no documentation in 
the medical literature to support this type of nexus.  He 
opined that he could therefore not find any reason to state 
that a neuroma would specifically cause tension type 
headaches nor could he determine or support any aggravation 
issues.  

Other VA examination reports of record are unrelated to the 
Veteran's headaches.

Associated with the claims file are VA outpatient treatment 
reports dated from May 2007 to July 2008.  In February 2008 
the Veteran reported daily headaches and chronic pain.  He 
was assessed with fibromyalgia.  Records dated in July 2008 
indicate that the Veteran's active problems included tension 
headaches. 

The Veteran testified at a hearing before a DRO in December 
2007.  He did not address his headache disability at that 
time.  

The Veteran also testified at a hearing before a DRO in June 
2008.  He indicated that it was his contention that his 
headaches might not be directly related to his service-
connected foot disability.  He said he believed that his 
headaches were related to his service-connected right foot 
and other disabilities which he believed were all related to 
his right foot disability.  The Veteran's representative 
indicated that his headache disability was holistic in 
nature.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for headaches.  
Although the Veteran indicated that his headaches had an 
onset date in 1997, his STRs do not document any complaints, 
findings or treatment for headaches.  Moreover, the Veteran 
has not indicated that he has continuously suffered from 
headaches since his discharge from service.  Instead it 
appears that he believes his headaches may have resulted from 
his service-connected right foot disability or other 
disabilities which he believes are related to his service-
connected right foot disability.  However, when examined by 
VA, two examiners indicated that they could find no 
documentation in the medical literature to support a nexus 
between a neuroma and the development of headaches nor could 
they attribute any aggravation issues to the neuroma.  None 
of the medical evidence included in the claims file includes 
a diagnosis of headaches related either to the Veteran's 
military service or his service-connected right foot 
disability.  While the Board has considered the Veteran's own 
lay contentions that he has headaches which he believes are 
related to his service-connected right foot disability, the 
Board places much more probative weight on the findings of 
the competent VA health care specialists discussed in detail 
above.  As noted, they conducted thorough physical 
examinations and concluded that the claimed headaches were 
unrelated to the Veteran's service-connected disability.

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's headaches were 
incurred in service or caused or aggravated by his service-
connected right foot disability.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3 (2008).

III.  Increased Rating

The Veteran avers that his service-connected neuroma of the 
third intermetatarsal space of the right foot with residual 
painful numbness of toes one through four is under-evaluated 
and warrants a higher initial rating.  

The Veteran was afforded a VA nerve examination in September 
2006.  The examiner indicated that the Veteran reported 
numbness of his feet and toes.  Sensory examination revealed 
decreased sensation to vibration, pain and light touch.  A 
peripheral nerve examination was reported to be normal.  The 
examiner diagnosed the Veteran with interdigital neuroma of 
the right forefoot with hypoesthesias and painful symptoms.  
There was no joint involvement, no vascular involvement and 
x-rays were normal.  The examiner said that neuritis and 
nerve dysfunction were present.  However, the examiner 
indicated that neither an electromyography nor nerve 
conduction studies were conducted.  

The Veteran was afforded a VA foot examination in September 
2006.  The Veteran was noted to walk with a slight limp that 
was prematurely wearing the right lateral heel.  The Veteran 
said he had pain in the right forefoot and all of the toes of 
the right foot and numbness in toes two, three and four and 
the lateral aspect of toe one.  The Veteran denied swelling, 
heat, stiffness, fatigability, weakness, and lack of 
endurance.  Physical examination revealed no objective 
evidence of painful motion, swelling, instability, weakness, 
abnormal weight bearing, hammertoes, hallux valugus or 
rigidus, skin or vascular foot abnormality, muscle atrophy of 
the foot, or evidence of malunion or nonunion of the tarsal 
or metatarsal bones.  X-rays of the bilateral feet were 
normal.  The examiner indicated that there was objective 
evidence of tenderness and hypoesthesia of the lateral aspect 
of right toe number one and toes two, three and four.  The 
examiner diagnosed the Veteran with residuals of a neuroma of 
the right forefoot with clinically painful numbness of 
portions of digit number one, two, three and four.  

The Veteran was afforded a VA nerve examination in April 
2007.  Peripheral nerve examination was reported to be 
normal.  Motor examination was reported to reveal no motor 
function involvement of the small digital nerves.  The 
examiner indicated that the Veteran had sensation changes to 
the toes of both feet with no evidence of nerve dysfunction.  
The examiner stated that he was unable to palpate a neuroma 
of the right foot and he said that the physical examination 
revealed only numbness in toes two through five on the right 
foot.   The examiner indicated that the sensation changes of 
the Veteran's toes appeared to be a mystery.  

An electromyography of the right lower extremity obtained in 
May 2007 was reported to be within normal limits with no 
evidence of a neuropathy or a radiculopathy.  

The Veteran was also afforded a VA examination in June 2007.  
The examiner indicated that there was some decreased 
sensation noted around toes two through five of the right 
foot.  

Other VA examination reports of record are unrelated to the 
Veteran's right foot.

Associated with the claims file are VA outpatient treatment 
reports dated from May 2007 to February 2008.  The Veteran 
reported chronic pain, daily headaches, poor sleep, awakening 
tired, aggravation of pain by exercise and numbness of his 
feet in February 2008.  He was assessed with fibromyalgia.  

The Veteran testified at a hearing before a DRO in December 
2007.  The Veteran said he experienced pain and numbness in 
his right foot and toes.  His spouse testified that she 
rubbed his feet and that the Veteran complained that his foot 
was achy.  She said she would pinch his toes and he was 
unable to feel anything.  She testified that the Veteran had 
numbness on the ball of his right foot.  The Veteran said he 
had to occasionally miss work due to pain in his feet.  He 
said he used Dr. Scholl's inserts and Motrin and Advil for 
his pain.  He testified that he was unable to mow his grass 
when he has an exacerbation of foot pain.    

The Veteran also testified at a hearing before a DRO in June 
2008.  The Veteran indicated that he was unable to go to the 
gym, walk a lot or work out due to his right foot.  He also 
said he limps.  He testified that his pain is constant.  He 
said he has to rest and take off his shoes and rub his feet 
daily.  He said he works full-time as an information 
technology manager and that he has a part-time business as a 
photographer.  He said he builds extra time into his schedule 
to allow for him to rest due to his foot pain when he works 
as a photographer.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

Neuritis of the peripheral nerves, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete, paralysis.  The maximum 
rating that may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia of a peripheral nerve characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. The term 
incomplete paralysis, with peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration. When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree. The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124.

The Veteran's service-connected neuroma of the third 
intermetatarsal space of the right foot with residual painful 
numbness of toes one through four is currently rated under 
Diagnostic Code 5299-5279.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the specific basis 
for the evaluation assigned.  In this case the 5299 code 
represents an unlisted disability of the foot.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27 
(2008).  Here, the Veteran's service-connected neuroma of the 
third intermetatarsal space of the right foot with residual 
painful numbness of toes one through four is rated as 
analogous to anterior metatarsalgia.  38 C.F.R. § 4.20 
(2008).

The Veteran is currently assigned a 10 percent disability 
rating for his neuroma of the third intermetatarsal space of 
the right foot with residual painful numbness of toes one 
through four pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5279.  Under that diagnostic code, a 10 percent 
disability evaluation is the maximum schedular rating 
available for unilateral or bilateral anterior metatarsalgia 
(Morton's disease).  Consequently, the Veteran is not 
entitled to an increased evaluation under Diagnostic Code 
5279.

Nevertheless, the Board has also considered whether an 
increased rating would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, the Board finds that the criteria for a rating in 
excess of 10 percent for the Veteran's neuroma of the third 
intermetatarsal space of the right foot with residual painful 
numbness of toes one through four are simply not met.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5276-5284 (2008).  The 
evidence does not establish that the Veteran suffers from 
acquired flatfoot (Diagnostic Code 5276), bilateral weak foot 
(Diagnostic Code 5277), acquires pes cavus (Diagnostic Code 
5278), unilateral hallux valgus (Diagnostic Code 5280), 
unilateral hallux rigidus (Diagnostic Code 5281), hammer toe 
(Diagnostic Code 5282), malunion or nonunion of the tarsal or 
metatarsal bones (Diagnostic Code 5283) or any other foot 
injuries (Diagnostic Code 5284).   Therefore, the Board finds 
that the Veteran is not entitled to a higher or separate 
evaluation under Diagnostic Codes 5276-5284.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's Veteran's neuroma of 
the third intermetatarsal space of the right foot with 
residual painful numbness of toes one through four is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the Veteran has complained of pain and numbness 
on numerous occasions. However, the effect of the pain in the 
Veteran's right foot is contemplated in the currently 
assigned 10 percent disability evaluation under Diagnostic 
Code 5299-5279.  The Veteran's complaints do not, when viewed 
in conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
fact, the September 2006 VA examiner specifically indicated 
that there was no objective evidence of painful motion, 
swelling, instability, weakness, or abnormal weight bearing.  
Therefore, the Board finds that the preponderance of the 
evidence is against a higher initial rating for the Veteran's 
neuroma of the third intermetatarsal space of the right foot 
with residual painful numbness of toes one through four.

The Veteran's representative has argued that the Veteran's 
neuroma of the third intermetatarsal space of the right foot 
with residual painful numbness of toes one through four 
contemplates nerve involvement and that the disability 
warrants a separate rating for nerve involvement pursuant to 
38 C.F.R. § 4.124a.  See Informal Hearing Presentation.  The 
Board acknowledges that the September 2006 VA nerve examiner 
indicated that neuritis and nerve dysfunction were present.  
However, the examiner indicated that neither an 
electromyography nor nerve conduction studies were conducted 
at that time.  Electrodiagnostic testing obtained in May 2007 
was reported to be within normal limits with no evidence of a 
neuropathy or a radiculopathy.  Consequently, a separate 
rating for nerve involvement is not warranted in this case.  

Additionally, the Board has considered whether an 
extraschedular rating is warranted in this case.  The 
threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating is necessary include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  For the following reasons, the 
Board determines that such referral is not appropriate in 
this case.  The Board notes that this disability has not been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  While the Veteran's neuroma of the third 
intermetatarsal space of the right foot with residual painful 
numbness of toes one through four undoubtedly impairs the 
Veteran's ability to work, it must be noted that the 10 
percent rating currently assigned contemplates some 
industrial impairment.  The record does not show, however, 
that the service-connected neuroma of the third 
intermetatarsal space of the right foot with residual painful 
numbness of toes one through four alone results in marked 
interference with employment beyond that contemplated by the 
schedular criteria.  Hence, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

IV.  Earlier Effective Date

Under applicable criteria, if a claim is received within one 
year after separation from service the effective date 
assigned will be the day following separation from active 
service or date entitlement arose; otherwise date of receipt 
of claim or date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of date of the receipt of the informal 
claim.  38 C.F.R. § 3.155.

In this case, the Veteran has contended that the effective 
date for the award of service connection for thoracolumbar 
strain should be earlier than December 28, 2006.  He avers 
that he filed a clam for a lower back condition on March 31, 
2006, and he indicated that he continuously pursued the claim 
since that time. 

Review of the record reveals that, on March 31, 2006, the RO 
received a VA Form 21-526, Veteran's Application for 
Compensation and/or Pension, on which the Veteran indicated 
he was claiming entitlement to service connection for a lower 
back condition.  He indicated that he was treated for the 
lower back condition since July 1997 and that his service 
treatment reports confirmed such treatment.  

The RO denied entitlement to service connection for a lower 
back condition on a direct basis in a September 2006 rating 
decision.  The Veteran's representative submitted a VA Form 
21-4138 received at the RO on December 28, 2006.  He 
indicated that the Veteran disagreed with the entire 
September 2006 rating decision which included the denial of 
service connection for a lower back condition.  The Veteran's 
representative also averred that the Veteran was amending his 
claim to include a thoracic condition with pain and loss of 
range of motion possibly secondary to/aggravated by the 
Veteran's service-connected right foot disability.  The 
December 2006 statement clearly constitutes an informal claim 
for service connection for a thoracic spine condition as 
secondary to the Veteran's service-connected right foot 
disability.  See 38 C.F.R. § 3.155.

In a rating decision dated in May 2007, the RO granted 
service connection for thoracolumbar strain as secondary to 
the Veteran's service-connected right foot disability, and 
assigned an effective date of December 28, 2006, which 
corresponds to the date of receipt of his claim for a 
thoracic spine condition on a secondary basis.  The RO 
explained that the effective date was granted from the date 
the Veteran first filed a claim for his disability on a 
secondary basis.

Review of the record reveals that the earliest document that 
can be construed as either a formal or informal claim of 
service connection for a lumbar/thoracic spine condition on a 
secondary basis was received by the RO on December 28, 2006.  
As such, this is the earliest date from which the Veteran's 
claim for service connection for thoracolumbar strain can be 
granted.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2008).  Therefore, the Board finds that the 
current effective date, December 28, 2006, is proper under 
applicable law and regulation.  

Although the Veteran filed a claim of service connection for 
a lower back condition on March 31, 2006, the Veteran did not 
indicate that he was filing the claim on a secondary basis at 
that time.  The Veteran's representative indicated that the 
Veteran was amending his claim to include a thoracic 
condition possibly secondary to or aggravated by the 
Veteran's service-connected right foot disability on the VA 
Form 21-4138 received by the RO on December 28, 2006.  As 
noted, the December 2006 statement clearly constitutes an 
informal claim for service connection for a thoracic spine 
condition as secondary to the Veteran's service-connected 
right foot disability.  However, the December 2006 statement 
is the first time the Veteran indicated that the theory of 
entitlement for his lumbar/thoracic spine condition was on a 
secondary basis.  The Veteran did not specify that he was 
seeking entitlement to service connection on a secondary 
basis when he filed his initial claim for service connection 
for a lower back condition on March 31, 2006.  Thus, the 
claim filed in March 2006 cannot be construed as a secondary 
claim for the Veteran's thoracic spine disability.  

In summary, the Board finds that the Veteran has not asserted 
any basis under the law for assignment an effective date 
earlier than December 28, 2006, for the grant of service 
connection for thoracolumbar strain.  In essence, the Board 
believes that this is a case in which the law and not the 
evidence is dispositive, and thus, that the appeal must be 
terminated because of the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).




















ORDER

Entitlement to service connection for a right hip disability 
is denied. 

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for stress fracture of the 
second metatarsal of the right foot is denied.

Entitlement to service connection for neuropathy of the left 
foot and toes is denied.

Entitlement to service connection for headaches is denied.

Entitlement to an initial rating in excess of 10 percent for 
neuroma of the third intermetatarsal space of the right foot 
with residual painful numbness of toes one through four 
claimed as neuropathy of the right foot and toes is denied.

Entitlement to an effective date prior to December 28, 2006, 
for the grant of service connection for thoracolumbar strain 
is denied.  



____________________________________________
ROBERt E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


